Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12, in the reply filed on 3/25/2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not established a prima facia case for a “serious burden.” This is not found persuasive because in addition to the fact that the claims fall under separate classifications, the claims from non-elected groups contain limitations that do no overlap with the claims in the elected group. For example, claim 13 alone discloses QR codes that allows user to scan so that it can pair of an app on a smartphone or tablet. This has nothing to do with what is disclosed in claims 1-12. Therefore, they would require different fields of search. The same goes with claims 15-17. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 11 is objected to because of the following informalities:  there is no period at the end of the sentence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 8, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 6, 8, 10 and 12, it is unclear whether the limitations inside the parenthesis are part of the claimed invention.  
Claims 4, 5, 7-12 recite “the software.” However, “software” is not recited anywhere in claim 1, in which they all depend upon. There is insufficient antecedent basis for this limitation. 
Claims 10-11 recite “the firmware.” There is insufficient antecedent basis for this limitation. 
Claim 11 recites: “the low battery voltage.” There is insufficient antecedent basis for this limitation.
Claim 12 recites “the duration (e.g., in ms) of the electrical pulse.” There is insufficient antecedent basis for this limitation.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Design and Implementation of Smart Irrigation System Based on LoRa,” by Zhao et al. (hereinafter referred to as “Zhao”) in view of Ensworth et al. (US 2007/0178674, hereinafter referred to as “Ensworth”).

Regarding claim 1, Zhao teaches an irrigation-control apparatus comprising: a solenoid-valve that communicates wirelessly to a remote gateway (SECTION III: 2) gateway); and the remote gateway communicates with the Internet, thereby enabling a user to remotely control fluid flow through the solenoid-valve (SECTION VI. Conclusion: “The communication distance between the irrigation node and gateway is up to 8 km, thus the irrigation system can cover up to 200 hectares. By mobile App, users can control the irrigation system remotely and check the status of system in time.). 
However, Zhao does not explicitly teach a solenoid-valve actuator coupled to the solenoid valve via a wired connection, the solenoid-valve actuator being battery-powered and communicates wirelessly to a remote gateway. In an analogous art, Ensworth teaches a solenoid-valve actuator coupled to the solenoid valve via a wired connection, the solenoid-valve actuator being battery-powered and communicates wirelessly to a remote gateway (figure 1: solenoid 112 (generically referred to as an actuator) connected to valve 114, wirelessly communicates with irrigation communication system 102). 
Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to enable the solenoid-valve actuator to be coupled to the solenoid valve and being battery powered as well wirelessly communicate to a remote gateway in order provide wireless irrigation system that minimizes power line (Ensworth, [0006]-[0007]), thus making them easier to manage remotely. 

Regarding claim 2, Zhao teaches the irrigation-control apparatus of claim 1, wherein user-control of a solenoid-valve actuator is enabled by the following: a software application for a mobile device such as a smartphone or tablet (figure 5); the software application serves as a user-interface for communicating with a RESTful API (Application Programming Interface) backend the RESTful API (Application Programming Interface) backend communicates with a network server provided by a network service provider; the network service provider communicates with at least one gateway; and one or more gateways communicate wirelessly with at least one solenoid-valve actuator (SECTION II. System Architecture, C. Application: By using the APIs provided by Cloud server, diverse applications can be offered in application part, i.e., web applications, mobile applications developed in Android or iOS platforms. Users can obtain the status of irrigation nodes in the field via application, and can also control the irrigation system by sending control commands through applications.).

Regarding claim 3, Zhao teaches the irrigation-control apparatus of claim 1, wherein the solenoid-valve actuator communicates wirelessly to a remote gateway via LoRaWAN (SECTION I. Introduction, “The proposed system is capable of communication between irrigation devices and applications through LoRaWAN.”).

Regarding claim 5, Zhao teaches the irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of regulating the sleep and wake intervals of a solenoid-valve actuator that, in turn, determine how often a solenoid-valve actuator communicates with the Internet (SECTION IV., Design of Smart Irrigation System, 4. Irrigation node will change the sleep time cycle into 2 minutes if the irrigation node receive open command, meanwhile storage the time into backup register. Besides, the irrigation node will change the sleep time cycle into 10 minutes if the irrigation node receive the off command.).

Regarding claim 7, Zhao teaches the irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of receiving and executing actuation commands from the Internet (SECTION I. Introduction, 3rd paragraph: “By using cloud Application Programming Interfaces (APIs), applications can send command to control the irrigation system.”).

Regarding claim 8, Zhao teaches the irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of determining the status of an end-device, including: the battery voltage of a solenoid-valve actuator (figure 14); and the most recent pulse sent (i.e., actuation or deactuation) (figure 12).

Regarding claim 9, Zhao teaches the irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of sending updates to the Internet regarding the status of a solenoid-valve actuator, thereby enabling a user to view status data in the app (SECTION III.System Implementation, C. Application “a mobile Application can be used to control the smart irrigation system. We provide both Android and iOS application to interact with the cloud platform. A mobile application mainly provides three functions, i.e., view device status, send on/off command in schedule, control devices in group.”).

Regarding claim 10, Zhao does not teach the irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of commanding the solenoid-valve actuator to automatically deactuate a wire-connected solenoid subsequent to the firmware identifying a low-battery voltage (e.g., 3.45 volts a threshold specified during firmware development) within the solenoid-valve actuator. Ensworth teaches wherein the software included in the solenoid-valve actuator is capable of commanding the solenoid-valve actuator to automatically deactuate a wire-connected solenoid subsequent to the firmware identifying a low-battery voltage within the solenoid-valve actuator ([0070] – the irrigation controller shuts off the activation signal when it is determined battery power is at certain percent [0119]). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to deactuate the wire-connected solenoid in order to prevent it from running indefinitely. 

Regarding claim 11, Zhao does not teach the irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of preventing a solenoid- valve actuator from executing any actuation commands subsequent to the firmware identifying the low-battery voltage. Ensworth teaches wherein the software included in the solenoid-valve actuator is capable of preventing a solenoid- valve actuator from executing any actuation commands subsequent to the firmware identifying the low-battery voltage ([0070] – the irrigation controller shuts off the activation signal when it is determined battery power is at certain percent [0119]). Before the effective filing date of the invention, one of ordinary skill in the art would have been motivated to prevent the actuator from executing any actuation commands in order to alert user that there is something wrong it with, thus allowing user to diagnose the problem.

Regarding claim 12, Zhao teaches the irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of enabling configuration of the duration (e.g., in ms) of the electrical pulse that is sent from a solenoid-valve actuator to a solenoid valve to actuate the solenoid valve (SECTION III.System Implementation, C. Application “a mobile Application can be used to control the smart irrigation system. We provide both Android and iOS application to interact with the cloud platform. A mobile application mainly provides three functions, i.e., view device status, send on/off command in schedule, control devices in group.”).

Allowable Subject Matter
Claims 4 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 4, the prior art of record does not teach the irrigation-control apparatus of claim 1, wherein the software included in the solenoid-valve actuator is capable of enabling a solenoid- valve actuator to automatically deactuate a wire-connected solenoid upon installation of batteries into the solenoid-valve actuator.

Regarding claim 6, the prior art of record does not teach the irrigation-control apparatus of claim 1, wherein the solenoid-valve actuator communicates with the Internet on a less-than-one-minute interval for a specified duration (e.g., one hour) after batteries are installed into the solenoid- valve actuator; and subsequently, the solenoid-valve actuator communicates with the Internet on a one- minute-or-greater interval.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Bailey et al., US 20050107924 A1, wireless irrigation control device with battery charging device that recharges power supply and irrigation control device.
2. Tanaka, US 2008/0087254 A1, A solenoid-operated valve device is provided which includes a valve, a solenoid actuator designed to be supplied with electric power from a battery to operate on voltage substantially identical with that outputted from the battery to move the valve.
3. Sylvester, US 2010/0052193 A1, de-actuating valve actuator when battery is low.
4. Rossano et al., US 2019/0049930 A1, smart solenoid valve that is wirelessly controlled by smartphone or tablet.
5. Yuan et al., US 2019/0170170, wireless hydraulic systems controlled through gateway. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALINA N BOUTAH whose telephone number is (571)272-3908. The examiner can normally be reached M-F 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALINA BOUTAH
Primary Examiner
Art Unit 2442



/ALINA A BOUTAH/Primary Examiner, Art Unit 2442